Dissenting Opinion
Sullivan, J.
I cannot agree with the opinion which reflects the view of my colleagues in this matter.
While I agree that the photographs in evidence below justify a finding by a jury of reasonable men that the defendant-host was operating his vehicle at an excessive speed, I am not in accord with the majority statement that such photographs constitute evidence of failure on the part of appellant to keep a reasonable lookout and failure to have his automobile under control. The case of Samuel-Hawkins Music Co., Inc. v. Ashby (1965), 246 Ind. 309, 204 N. E. 2d 679, relied upon by the majority in this regard is not applicable for in that case the pictures involved depiction of the physical scene demonstrating the view which each driver had at the time of the collision. The pictures here introduced were solely of the physical damage. The permissible inferences which might be drawn from such pictures are substantially different in my view.
Further, I cannot concur in the impression of negligent conduct on the part of defendant-appellant created by the statement in the majority opinion that appellant “continued up the middle of the traveled portion of the road and across the levee * * The undisputed evidence actually was that the road approaching up the levee consists of only three tire tracks, the middle one being the track necessarily occupied by the left wheels of each of two vehicles approaching from opposite directions. The physical facts, therefore, in my opinion belie the conclusion that defendant was, prior to cresting the levee, operating his vehicle unnecessarily in the middle of the road.
In addition, I cannot equate the speculative statement made by appellee to the effect that, “Wouldn’t it be awful or terrible *110if a car was coming up the otherside?”, (Emphasis supplied) with the warning of peril noted or required in cases cited by the majority opinion.
In conclusion, I fail to see any substantial distinction between this case on its facts and that of Butcher v. Hull, decided unanimously by this Division on November 16, 1970, in which we reversed a plaintiff’s verdict and directed the trial court to grant defendant a new trial. Accordingly, I would reverse.
Note. — Reported in 264 N. E. 2d 71.